Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
         
Response to Arguments 
2.	Applicant's arguments, filed on 11/15/2021 with respect to claims 9-12 in the remarks, have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


        Claims 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bharatia (US 2017/0332226), (hereinafter, Bharatia) in view of Park et al., (US 2020/0137675), (hereinafter, Park).

Regarding claims 9 and 11, Bharatia discloses a User Equipment (UE)/method comprising:
 circuitry configured to transmit a Packet Data Unit (PDU) session establishment request message in a PDU session establishment procedure (= UE 620 sends PDU session request to core network, see [0065]), 
wherein the UE includes first information in the PDU session establishment request message (= UE 620 sends PDU session request to core network along with the temporary identifier, see [0065]).
Bharatia explicitly fails to disclose the claimed limitations of:
“first information including a Session Management (SM) PDU Data Network (DN) Request container requesting a procedure for a PDU session authentication and authorization by an external DN to be performed in the PDU session establishment procedure, and [[a]]the procedure for the PDU session authentication and authorization is performed during the PDU session establishment procedure, the PDU session establishment procedure comprising: receiving, by the UE, an authentication request message from a core network, and transmitting, by the UE, an authentication response message, as confirmation of the authentication request message, to the core network”.
Park, which is an analogous art equivalently discloses the claimed limitations of:
“first information including a Session Management (SM) PDU Data Network (DN) Request container requesting a procedure for a PDU session authentication and authorization by an external DN to be performed in the PDU session establishment procedure (= UE initiates PDU session procedure by sending out a NAS message containing a PDU session establishment request in the N1 SM information, see [0783]; and the N1 SM information may include an SM PDU DN request container that contains information about assigning a PDU session authority by an external DN, see [0786 and 0799-0800]), and 
the procedure for the PDU session authentication and authorization is performed during the PDU session establishment procedure (= SMF selects a UPF and trigger PDU session authorization/authentication, see [0799 and 0254]), the PDU session establishment procedure comprising:
 receiving, by the UE, an authentication request message from a core network 
(= UE needs to register a network in order to receive service that requests registration, see [0544 and 0737]; and registration procedure includes user authentication, see [0545 and 0560]), and 
transmitting, by the UE, an authentication response message, as confirmation of the authentication request message, to the core network” (= registration procedure includes user authentication, see [0545 and 0560]); and UE responds by an identification response message containing the SUPI, see [0742-0744).


Regarding claims 10 and 12, as mentioned in claims 9 and 11, Bharatia further discloses the UE/method, wherein the first information further includes a user identity (see, [0065]).  
CONCLUSION 
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.